Citation Nr: 1307566	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  09-00 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for high cholesterol.  

2.  Entitlement to service connection for vision impairment, to include diabetic retinopathy.  

3.  Entitlement to service connection for sinusitis.  

4.  Entitlement to an initial compensable disability evaluation for erectile dysfunction.  

5.  Entitlement to an initial compensable disability evaluation for hypertension.  

6.  Entitlement to an initial disability evaluation in excess of 20 percent for diabetes mellitus.  

7.  Entitlement to an initial compensable disability evaluation for degenerative disc disease of the lumbosacral spine for the period prior to and including March 16, 2010.  

8.  Entitlement to a disability evaluation in excess of 10 percent for degenerative disc disease of the lumbosacral spine for the period after March 16, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to June 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has since been transferred to the RO in Atlanta, Georgia.  In an August 2010 rating decision, the RO increased the disability evaluation for degenerative disc disease of the lumbosacral spine to 10 percent, effective March 16, 2010.  

In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  


The issues of entitlement to service connection for sinusitis, entitlement to service connection for a vision or eye disorder, to include diabetic retinopathy, and entitlement to a disability evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine for the period after March 16, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the July 2012 Board hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for high cholesterol.  

2.  At the July 2012 Board hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an initial compensable disability evaluation for erectile dysfunction.  

3.  The Veteran requires continuous medication for control of his hypertension and has a history of diastolic pressure of predominantly 100 mm. Hg. or higher, but he has never had diastolic pressure predominantly 110 mm. Hg. or higher or systolic pressure predominantly 160 mm. Hg. or higher.  

4.  The Veteran's diabetes mellitus has not required regulation of activities at any time since prior to his separation from active service.  

5.  For the period prior to and including March 16, 2010, the Veteran's degenerative disc disease of the lumbosacral spine did result in painful motion but did not result in motion limited to less than 80 degrees of forward flexion, less than 25 degrees of extension, less than 30 degrees of lateral flexion to each side, or less than 30 degrees of lateral rotation to each side, or in muscle spasm or guarding resulting in abnormal gait or spinal contour.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for high cholesterol have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).  

2.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to an initial compensable disability evaluation for erectile dysfunction have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).  

3.  The criteria for an initial disability evaluation of 10 percent, but no higher, have been met for hypertension.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104 Diagnostic Code 7101 (2012).  

4.  The criteria for an initial disability evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119 Diagnostic Code 7913 (2012).  

5.  The criteria for an initial disability evaluation of 10 percent, but no higher, have been met for degenerative disc disease of the lumbosacral spine for the period prior to March 16, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.21, 4.71a Diagnostic Codes 5003, 5242, 5243 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).

In December 2008, the Veteran filed a substantive appeal of the RO's July 2006 denial of service connection for high cholesterol and assignment of an initial noncompensable disability evaluation for erectile dysfunction.  During the July 2012 Board hearing, the Veteran expressed his wish to withdraw his appeal with regard to those issues.  See Board Hearing Transcript (T.) at 2.  The Board finds that the Veteran's statement acknowledging his intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal as to these issues.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  

The Veteran has withdrawn his appeal regarding these issues, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and the appeal is dismissed as to the issues of entitlement to service connection for high cholesterol and entitlement to an initial compensable disability evaluation for erectile dysfunction.  

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The issues decided in the instant Board decision arise from the Veteran's claim of entitlement to service connection for hypertension, diabetes mellitus, and a low back disability.  He filed those claims prior to separation from service pursuant to the Benefits Delivery at Discharge Program.  VCAA notice was provided to the Veteran when he was provided with an application to file for disability compensation benefits.  A copy of that notice document is included in the claims file.  It provided notice as to the evidence necessary to substantiate his claims.  It is noted that the document did not provide him with information as to how VA assigns disability ratings or effective dates.  That error in notice is harmless error in this case because it has not resulted in prejudice to the Veteran.  See generally Shinseki v. Sanders, 129 S.Ct. 1629 (2009) (explaining the rule of prejudicial error in the context of claims for VA benefits).  

As to notice of how VA assigns effective dates, the Board here grants his appeal as to the higher ratings for degenerative disc disease of the lumbosacral spine and hypertension back to the day following the date he was separated from active duty; there is no earlier date allowable by law.  See 38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2012).  The effective date the RO assigned for the 20 percent evaluation for diabetes mellitus is the day following the date he was separated from active duty and the Board here denies the appeal as to a higher evaluation for diabetes mellitus so another effective date determination is not made.  

As to notice of how VA assigns disability ratings, VA provided the Veteran with the rating criteria for hypertension, diabetes mellitus, and disabilities of the spine in the November 2008 statement of the case, and general notice as to how disability ratings are assigned, albeit in connection with his filing of claims of entitlement to service connection for different disabilities, in a July 2007 letter.  The Board is aware that neither the November 2008 statement of the case nor the July 2007 letter satisfies VCAA notice requirements.  However, a reasonable person in receipt of the information contained in those documents would understand what is needed to obtain higher ratings for these disabilities.  

Furthermore, during the Board hearing, the Veteran provided testimony that directly addressed what is required for a higher rating for his diabetes mellitus, i.e., a showing that his diabetes mellitus requires regulation of activities.  T. at 5.  During that hearing, the undersigned explained the evidence required for higher evaluations for each of these disabilities the appeals of which are decided in the instant decision.  T. at 3-4, 5, and 7.  The undersigned also suggested that the Veteran provide any information or evidence to show that the criteria had been met and held the record open for 60 days, specifically until September 16, 2012, for the Veteran to provide such information or evidence to the Board.  Id. at 3 and 6.  He has not provided any such information or evidence.  

Given, these facts, the Board concludes that the Veteran has not been prejudiced by any lack of notice with regard to how VA assigns effective dates and disability ratings.  If there were any additional evidence available, it is reasonable to assume that the Veteran would have provided it to the Board or informed the Board of its existence.  There is thus no reason to add the delay that would result by remanding this matter for the RO to provide the Veteran with additional notice and readjudicate the issues.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service and VA treatment records and the Veteran has submitted records of private treatment provided by the University of Florida, including the Yulee Clinic.  The Veteran has not indicated any additional relevant outstanding evidence.  VA provided the Veteran with adequate examinations in January 2006 and March 2010 with regard to the issues decided in the instant document.  

An examination is adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994)).  Furthermore, the examiner must provide an analysis to support any opinion rendered so that the Board can weigh any such opinion against competing opinions.  Id. at 124.  Here, the examiners described the Veteran's disabilities in sufficient detail and took into account the relevant history of the disabilities.  The rating criteria for all of the disabilities are straightforward and no opinion was necessary.  To the extent that the examiner stated the effects of the Veteran's hypertension, degenerative disc disease of the lumbosacral spine, and diabetes mellitus on his occupational or usual daily activities those statements are more in the nature of findings than opinions, and require no analysis.  For these reasons, the Board finds that the examinations were adequate and VA has met its duty to assist in this regard.  38 C.F.R. § 3.159(c)(4).

As indicated above, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Veterans Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the July 2012 hearing, the undersigned Veterans Law Judge identified the issues on appeal.  The Veteran's representative as well as the undersigned elicited detailed information as to the nature of the Veteran's disabilities.  It is clear from the hearing transcript that the Veteran was aware, and indeed the undersigned informed him, of the criteria for higher evaluations.  The undersigned explained the issues and suggested the submission of evidence that the Veteran may have failed to submit, for example evidence of higher blood pressure measurements and evidence showing that his diabetes mellitus required regulation of activities.  As already noted, the undersigned provided the Veteran with a 60 day period to submit additional evidence or information.  Based on these facts, the Board finds that there has been compliance with the Veteran Court's holding requiring that the issue be "explained . . . in terms of the scope of the claim for benefits," and any "outstanding issues material to substantiating the claim" are fully explained.  See Bryant, 23 Vet. App. at 497.  Significantly, the Veteran has not submitted any evidence since the hearing or informed the Board that there is any such evidence in existence.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

III.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

This appeal arises from the rating decision in which the RO granted service connection for hypertension, diabetes mellitus, and degenerative disc disease of the lumbosacral spine.  In such cases the Board must consider whether separate ratings are warranted for separate periods of time from the date of award of service connection to the present for any of the respective conditions, based on the facts found.  See Fenderson v. West 12 Vet. App. 119 (1999).  It is also noted that service connection has been established for each of these conditions effective July 1, 2006, the day following the date that the Veteran was separated from active service.  As such, the earliest possible date for any rating is July 1, 2006.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).  

In the following subsections, the Board first discusses whether the schedular criteria for higher ratings have been approximated for the Veteran's hypertension, diabetes mellitus, and degenerative disc disease of the lumbosacral spine.  It then addresses whether referral is warranted for consideration of a rating outside of the schedule, i.e., an extraschedular rating, for any of these disabilities.  

III.A.  Hypertension

In this discussion all blood pressure measurements are in mm. Hg. and where separated by a slash (/), the systolic pressure precedes the slash and the diastolic pressure follows the slash.  Hypertension is rated based on the criteria found at 38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).  Diastolic pressure predominantly 120 or more warrants a 40 percent rating.  Id.  Diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, warrants a 20 percent rating.  Id.  A 10 percent rating is assigned for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; is the minimum evaluation for an individual with a history of diastolic pressure predominately 100 or more who requires continuous medication for control.  Id.  

In January 2006, prior to separation from service, the Veteran underwent a general medical examination.  The history listed in the report of that examination includes that he had been prescribed lisinopril for six years in treatment for his hypertension.  It is noted that service treatment records document that as far back as June 2004 his diastolic pressure was 98, he was being treated with lisinopril, and that his hypertension was poorly controlled, giving rise to an increase in medication.  There are treatment records as far back as 1999 documenting diastolic pressures of over 100.  Although the service treatment records do not document more diastolic pressures above 100 than below 100, there are too few measurements for the Board to determine that his diastolic pressure was not predominantly greater than 100 prior to when he was started on medication for his hypertension.  Given that even after being treated with medication his hypertension was not well controlled by medication and his diastolic pressure was near 100, the Board concludes that the evidence is in equipoise as to whether the criteria for a 10 percent rating have been met.  Resolving reasonable doubt in his favor, the Board finds that a 10 percent rating is warranted from the effective date of grant of service connection for hypertension, July 1, 2006.  

The schedular criteria for a rating higher than 10 percent have, however, not been approximated for any period of time on appeal.  Review of the claims file fails to reveal any systolic measurements of 200 or higher or any diastolic measurements of 110 or higher.  Those records consistently show considerably lower measurements.  For example, blood pressure was measured as 134/85, 125/90, and 113/74 during the January 2006 examination and documented in March 2011 VA treatment records is a measurement of 138/80 as well as a statement that the Veteran reported home measurements of 135/90-94.  

The January 2006 examination report does not provide evidence relevant to the severity or symptoms of the Veteran's hypertension.  In the March 2010 examination report, the examiner stated that the impact of his hypertension on occupational activities is lack of stamina; weakness or fatigue.  That examiner also stated that the Veteran's hypertension has moderate effects on the usual daily activities of traveling, feeding, chores, and recreation.  

The Veteran has not provided any evidence or testimony that tends to show that his hypertension has ever approximated the schedular criteria for a rating higher than 10 percent.  As already discussed, the medical evidence tends to show that his hypertension has ever met the schedular criteria for a rating higher than 10 percent.  

Based on the facts just discussed, the Board concludes that the schedular criteria for a rating higher than 10 percent have not been met at any time from the date that service connection for hypertension became effective to the present.  Therefore, a schedular rating higher than 10 percent must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.B.  Diabetes Mellitus  

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Id.  

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Id.  

Diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Id.

During the July 2012 hearing, the Veteran's representative stated that Veteran is currently taking insulin and is on restricted activity and restricted diet, and therefore his disability rating should be increased to the next level.  T. at 4.  The representative provided no support for his statement that the Veteran was on restricted activity due to his diabetes mellitus.  

Service treatment records include a July 2004 Report of Medical Board regarding his new onset of diabetes.  This report documented that the Veteran would not be able to perform his duties or normal activities while his medications were being titrated.  There are no statements in the service treatment records after that time regarding what activities or duties he could or could not perform with regard to his diabetes mellitus.  There is no statement in the service treatment records to the effect that his diabetes mellitus required regulation of activities.  

University of Florida treatment notes from 2006 to 2008 include that the Veteran had to maintain a diet consistent with his diabetes mellitus but do not provide evidence that his diabetes mellitus required regulation of activities.  VA treatment notes also do not show that his diabetes mellitus required regulation of activities.  

In the history provided in the January 2006 examination report, the examiner stated that "[t]he diabetes does not cause any restriction of activities."  In the March 2010 examination report, the examiner noted the Veteran's report that his diabetes was worsening based on a need for increased medication.  That report also provides that there had been no episodes of hypoglycemic reaction or ketoacidosis.  Also noted was that the Veteran had been instructed to follow a restricted or special diet but had not been restricted in ability to perform strenuous activities.  

The medical evidence is against a finding that his diabetes mellitus has required regulation of activities at any time since prior to his separation from active service.  

When asked by the undersigned during the July 2012 hearing, how his activities were regulated, the Veteran testified that "[w]ell I'm a high and low blood sugar.  I mean there are certain times obviously I can't do things with the family or just restricted and not be able to go."  T. at 5.  When asked if his physicians had told him what he could and could not do, he replied that the record shows that a physician recommended that he "go on national comp being that it's no longer in control.  And its been such a detriment really."  Id.  When asked to clarify what activity was regulated or restricted, the Veteran stated that he did not think that the physician personally knows what he is capable of doing and that he did not have anything in writing as to regulation of activities.  Id. at 6.  After the undersigned suggested that the Veteran seek a statement from physician as to any regulation of activities due to his diabetes, the Veteran replied that he exercises three times per week in that he walks two miles on those days, but that he does not run.  Id. at 6-7.  The Veteran's testimony is evidence that no medical professional as required regulation of activities due to his diabetes mellitus.  

VA Regulation provides that it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Veterans Court has held that 38 C.F.R. § 4.21 has no application when rating diabetes mellitus.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).  The rating criteria for diabetes mellitus employ the word "and" between different criterion for each disability rating higher than 10 percent.  

The Veterans Court upheld the Board's interpretation of conjunctive joining (use of the word "and") of criteria for a given rating as meaning that all of the criteria so joined were necessary in order to award the rating.  Id. at 366.  Specifically, the Veterans Court explained that "if taking insulin and having a restricted diet were sufficient to support a 40 [percent] disability rating without restriction of activities, then there would be no reason for "insulin and restricted diet" to be one of the two ways to qualify for a 20 [percent] rating."  Id.  Such "successive rating criteria" are those where the criteria for a given higher rating includes the criteria for each lower rating, which means that if one of the criterion for a given rating was not present the Veteran could only receive a rating at a level that did not require that missing criterion.  See Tatum v. Nicholson, 23 Vet. App. at 156 (2009).  

In Camacho, the Veterans Court also held "that medical evidence is required to support a finding that a claimant's diabetes requires regulation of activities."  Camacho, 21 Vet. App. at 364.  In the instant case, medical evidence shows the opposite - that the Veteran's diabetes did not require regulation of activities. 

The Veteran's statements are an assertion that he believes his diabetes limits his activities but his own testimony that his physician does not know what he is capable of is evidence that there is no medical evidence in existence to support a finding that his diabetes requires regulation of activities.  The examination reports, as well as the service and post-service treatment records are evidence that his diabetes mellitus has not required regulation of activities at any time since prior to when he was separated from active service.  Neither the Veteran nor his representative has provided evidence showing that they have medical expertise.  As the Veterans Court has held that medical evidence is required to show that an individual's diabetes requires regulation of activities, their statements to that effect do not provide evidence that can satisfy that criterion.  Based on these facts, the Board concludes that the preponderance of evidence is against a finding that his diabetes mellitus has required regulation of activities at any time subject to this appeal.  

As the next higher rating depends on a finding that his diabetes mellitus requires regulation of activities, the preponderance of evidence is against such a finding, and because the criteria for rating diabetes mellitus are successive criteria, the Board concludes that his diabetes mellitus does not approximate a rating higher than the 20 percent already assigned.  Review of the claims file fails to disclose any period of time on appeal when the schedular criteria for a rating higher than 20 percent have been approximated.  Therefore, the preponderance of evidence is against assigning a higher schedular rating for any period on appeal and the Board must deny his appeal as to a higher schedular rating.  There is no reasonable doubt to be resolved as to this matter.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.C.  Increased Rating - Degenerative Disc Disease of the Lumbosacral Spine 	(prior to March 16, 2010).  

In his November 2007 notice of disagreement, the Veteran requested a 20 percent disability rating for his degenerative disc disease of the lumbosacral spine, explaining his disability had worsened and he was in permanent pain.  

Schedular ratings for disabilities of the spine are provided by application of The General Rating Formula for Diseases or Injuries of the Spine (General Formula) or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a. The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of injury or disease.  Id.  

The General Formula provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine is assigned a 50 percent rating.  Id. 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id at Note (5). 

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral extension are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two week but less than four weeks during the past 12 months.  Id.  A 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Id.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1). 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Veterans Court has held that 38 C.F.R. § 4.59 is not limited to claims involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (explaining that VA must address the applicability of § 4.59 in claims involving joint disability where the condition is other than arthritis).  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The RO has assigned Diagnostic Code 5242 for this disability.  Diagnostic Code 5242 is for degenerative arthritis of the spine.  Diagnostic Code 5003 also provides ratings for arthritis in general.  38 C.F.R. § 4.71a.  Diagnostic Code 5003 directs the rater to first determine if a rating is warranted under the criteria for rating limitation of motion and provides that if the amount of limitation of motion is noncompensable under the criteria for the affected joint then the minimum rating for the affected joint is to be assigned.  Id.  As the Board here grants the minimum rating for the affected joint no further reference to Diagnostic Code 5003 is necessary.  

Additionally, it is noted that the RO has described the low back disability as degenerative disc disease.  This seems to indicate that a more accurate diagnostic code designation may be Diagnostic Code 5243, for intervertebral disc syndrome.  As it is not clear to the Board that the assignment of Diagnostic Code 5242 is inaccurate and because the Board considers all rating criteria, including that for intervertebral disc syndrome resulting in incapacitating episodes, and because the examination reports provide evidence going to that criteria, the Board has included the 5242 Diagnostic Code designation in its citation in the Conclusions of Law.  

Service treatment records document the Veteran's reports of back pain but do not include any physician prescribed bedrest, findings of spasm, or radicular symptoms.  For example, in December 2005 he reported low back pain that interfered with his sleep.  At that time he was found to have mild tenderness to pressure at L4-L5 level, but was neurologically intact distally.  Treatment did not involve bed rest.  There is no mention of abnormal spinal contour resulting from guarding or spasm.  

In a medical history section of the January 2006 general medical examination the examiner stated that the Veteran reported having  incapacitating episodes lasting three days as often as twice per year and that over the past year he had one incident of incapacitation for a total of six days.  The examiner listed that the physician who recommended bed rest was a military physician.  Also stated was that the condition did not result in any functional impairment or time lost from work.  

Physical examination revealed gait and posture within normal limits.  Muscle spasm was absent, no tenderness was noted, straight leg raising was negative on both sides, there was no ankylosis, and the Veteran had no complaints of radiating pain on movement.  Range of motion of the thoracolumbar spine was measured as flexion to 90 degrees, extension to 30 degrees, and right and left lateral rotation and extension each to 30 degrees.  The examiner addressed the DeLuca factors, stating that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination and that without resorting to mere speculation it could not be said that flare ups or repetitive use resulted in additional functional loss.  It is noted by the Board that the Veteran has not reported additional functional loss due to flare-ups or repetitive use; therefore, the Board finds that the examiner's statement regarding "mere speculation" requires no additional explanation.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (explaining that a medical examiner's opinion that that a diagnosis or etiology opinion is not possible without resorting to speculation generally is fraught with ambiguity so the examiner must provide an explanation as to why the examiner reached that conclusion).  The examiner indicated that he had reviewed the Veteran's military medical records, which, the Board notes, were all of his records given that he was still on active service at the time of the examination.  

In his November 2007 notice of disagreement, the Veteran reported that his degenerative disc disease of the lumbosacral spine caused constant pain.  University of Florida post service treatment records refer to his back pain history.  Although he was seen from July 2006 through September 2008, there are no complaints of back pain or a listing of back problems or pain in the active problems sections of the treatment reports.  VA post service records within the applicable period do not document complaints of back pain.  

As the March 2010 examination provides evidence of disability due to his degenerative disc disease of the lumbosacral spine on that date, and arguably just before that date, the Board will here list the pertinent evidence from that report.  The examiner indicated that she had not reviewed his claims file but had reviewed his medical records.  Noted in the report is that he had occasional low back pain two or three times per week, lasting two to three hours, triggered by prolonged sitting or standing, and relieved by rest and Motrin.  He had not had neurological manifestations of this condition, although it is noted that he had erectile dysfunction.  Reported was a history of stiffness, spasms, and pain, but no decreased motion, weakness, or fatigue.  

Upon physical examination he was found to have normal gait and posture, normal spine curvatures, no spasm of the muscles of the spine, and no guarding, tenderness, weakness, of atrophy on the left or right.  There was pain on motion to both sides.  Motor examination results were 5 out of 5, indicative of active movement against full resistance, for all movements of all extremities.  Sensory and reflex examinations were normal for his upper and lower extremities.  Lesegue's sign was negative.  

Range of motion of the thoracolumbar spine was measured as from 0 to 80 degrees of flexion and from 0 to 25 degrees of extension with pain throughout flexion and extension.  He had a range of 0 to 30 degrees of lateral rotation and extension on each side with pain at the endpoints.  There was no loss of motion or increased pain on repetitive use.  

The examiner explained that the condition had significant effects on the Veteran's usual occupation, i.e., decreased mobility, problems in lifting and carrying, and pain.  Also stated was that the condition resulted in moderate effects on the usual daily activities of chores, exercise, sports, and recreation.  

Given that the Veteran reported back pain during service and since service, application of 38 C.F.R. § 4.59 requires at least the minimum compensable rating for the thoracolumbar spine disability.  That minimum compensable rating is 10 percent per the General Formula.  Although the January 2006 examiner reported that the Veteran did not have radiated pain, it is clear from the service treatment records within months of his separation from active service that he had pain of the lumbosacral spine.  Indeed, December 2005 and February 2006 service treatment records document his reports of pain.  His report in the 2007 notice of disagreement is evidence that the pain had not gone away.  Therefore, the preponderance of evidence shows that he has had a painful lumbosacral spine from the date service connection was established.  A 10 percent rating is thus warranted from July 1, 2006, the date after the day that he was separated from active service.  

The preponderance of evidence however is against a finding that his degenerative disc disease of the lumbosacral spine approximated the criteria for a schedular rating higher than 10 percent for any period prior to and including March 16, 2010, the date of the most recent examination of his spine.  He was never found to have spasm or guarding that resulted in abnormal gait or spinal contour, indeed his gait and spinal contour have always been found to be normal.  Range of motion has never approached the limitation specified by the values listed for a 20 percent or higher rating.  Even though the examiner reported in March 2010 that the Veteran had painful motion throughout the range of flexion and extension, that does not give rise to a schedular rating higher than 10 percent for the period prior to and including that date.  It is functional loss of a joint that can give rise to a higher schedular rating, to include if such functional loss is due to pain, but pain in itself is not limited motion and does not rise to the level of functional loss contemplated by VA regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-38 (2011).  

The preponderance of evidence is also against assigning a schedular rating higher than 10 percent for any period from July 1, 2006 to March 16, 2010 under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Even if the Board were to find, which it does not, that the reported recommendation, of a physician during service to rest his back was an incapacitating episode, as the Veteran reported during the January 2006 general medical examination, the rest of that report is evidence against assigning a rating higher than 10 percent for any period of time on appeal because the total number of days in a one year span is less than two weeks.  There is no evidence showing that the Veteran has ever required bedrest, as prescribed by a physician, for two or more weeks in a one year period.  

Additionally, all evidence from this period is against a finding that the Veteran's degenerative disc disease of the lumbosacral spine resulted in any neurological abnormality.  The mention of erectile dysfunction in the examination report does provide a basis for an additional rating because the Veteran has expressly withdrawn his appeal as to a higher rating for erectile dysfunction.  It is noted that that he is compensated for erectile dysfunction by assignment of special compensation for loss of use of a creative organ, effective since July 1, 2006.  

In summary, a 10 percent schedular rating must be granted for disability due to the Veteran's degenerative disc disease of the lumbosacral spine for the period from July 1, 2006 to March 16, 2010 and to that extent the appeal is granted.  The preponderance of evidence is against granting a higher or additional schedular rating for disability due to his degenerative disc disease of the lumbosacral spine for any portion of that period and his appeal must be denied in this regard.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



IV.  Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2012).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

With regard to the hypertension and diabetes issues, the Veteran has not reported any symptoms of his hypertension or diabetes not contemplated by the schedular criteria.  The Board is aware that the examiner stated in the March 2010 report that his hypertension and diabetes would have an occupational effect due to lack of stamina and weakness.  As the schedular criteria do not mention stamina, weakness, or fatigue, it cannot be said that the criteria contemplate those "symptoms."  There are, however, no additional factors, such as marked interference with employment or frequent hospitalization, or any other factor of similar kind and degree to these examples, present in this case.  Hence, the Board declines to remand these issues for referral for extraschedular consideration.  

As to his degenerative disc disease of the lumbar spine, the rating criteria, as found at 38 C.F.R. § 4.71a and applied with consideration of 38 C.F.R. § 4.40, § 4.45, and § 4.59, contemplate all symptoms experienced by the Veteran.  The examiner stated that this disability would have the effect of decreased mobility, problems with lifting and carrying, and pain.  Pain was the symptom that the Veteran complained of during the period up to and including March 16, 2010.  None of these symptoms or resulting limitations fall outside of the broad statements found at § 4.40, § 4.45, and § 4.59.  As to this issue the first prong of Thun is not satisfied and therefore the Board declines to remand this issue for referral for extraschedular consideration.  


ORDER

The appeal as to the issue of entitlement to service connection for high cholesterol is dismissed.  

The appeal as to the issue of entitlement to an initial compensable disability evaluation for erectile dysfunction is dismissed.  

A 10 percent disability evaluation is granted for hypertension effective July 1, 2006, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to an initial compensable disability evaluation in excess of 20 percent for diabetes mellitus is denied.  

A 10 percent disability evaluation is granted for degenerative disc disease of the lumbosacral spine for the period from July 1, 2006 to March 16, 2010, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

VA has not met its duty to assist the Veteran in substantiating his claims of entitlement to service connection for a vision or eye disorder and sinusitis and entitlement to the highest benefit allowable for disability due to his degenerative disc disease of the lumbosacral spine for the period after March 16, 2010.  VA has provided the Veteran with examinations for all of these claimed conditions.  However, the vision and eye examination is not adequate, and new facts have arisen since the last examination was provided for his sinusitis and degenerative disc disease of the lumbosacral spine.  Those new facts give rise to the need for additional examinations.  

At the outset, the Board notes that there are records of VA treatment of the Veteran through the North Florida / South Georgia Veterans Health System for the period up through August 2011.  It appears that the records after February 2010 were submitted by the Veteran.  On remand, the RO/AMC must ensure that all records of VA treatment of the Veteran through North Florida / South Georgia Veterans Health System, for the period after February 2010, are associated with the claims file.  

A.  	Service Connection - Sinusitis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the rating decision on appeal, the RO denied service connection for sinusitis on the basis that the Veteran did not have sinusitis.  This in turn was based on the January 2006 examination report in which the examiner stated that sinusitis was not found on examination.  March 2011 VA treatment notes include an assessment of "sinusitis (and anatomical issues)" and note that the Veteran had plans for surgery by a private Ear Nose and Throat (ENT) practitioner.  

The Veteran claimed entitlement to service connection for sinusitis prior to his separation from active service, there is now evidence tending to show that he has had sinusitis during the course of his claim and appeal, his statements provide some indication of an association between post service sinusitis and his active service, and there is insufficient medical evidence of record for the Board to decide this appeal.  Hence VA has a duty to provide him with another examination and obtain an expert opinion as to this issue.  38 U.S.C.A. § 5103A(d)(1).  

On remand, VA must ask the Veteran to either submit the records of his private treatment for sinusitis or provide the necessary information and authorizations for VA to assist him in obtaining those records.  VA must act accordingly to secure any outstanding relevant treatment records and associated any such records with the claims file.  VA must then provide the Veteran with an examination and obtain an expert opinion as to whether any post-service sinusitis had onset during his active service or was caused by his active service.  

B.  	Service Connection - Vision or Eye Disorder

In his December 2008 substantive appeal, the Veteran stated that he believed that his diabetes has directly aggravated his eye condition.  He reported that his vision has declined as far as reading, night vision, and depth perception.  He provided several pages of treatment notes including notes from a 2004 plan of an optometry appointment for retinal evaluation and 2006 and 2008 listings in past medical history sections of treatment records from the University of Florida.  During the Board hearing, the Veteran's representative addressed the Veteran stating that the Veteran may have an eye condition secondary to diabetes and "may in fact have diabetic retinopathy."  T. at 10.  

A Medical Board report from July 2004 addressed the Veteran's new onset diabetes.  That report includes findings that the Veteran's eyes were within normal limits.  An October 2005 treatment note shows that glaucoma was considered but there is no diagnosis of glaucoma; that treatment note is mostly illegible.  There is no diagnosis of retinopathy or glaucoma in any of his service treatment records.  An August 2004 optometry clinic report documents an eye examination and refers to astigmatism and refraction errors.  That treatment note states that he had no apparent pathology of either eye.  

In the April 2006 report of medical history, the Veteran indicated that he either then had or had previously had an eye disorder of eye trouble.  On the reverse side of this form, the Veteran wrote that he had been prescribed eye glasses directly due to diabetes.  

In the report of the January 2006 general medical examination, the examiner noted the Veteran's report that he had been diagnosed with diabetes, and shortly thereafter had decreased vision.  The examiner provided a general history stating that the diagnosis that had been given was decreased vision due to diabetes, that the Veteran had distorted vision, and that his symptoms consisted of trouble reading, driving, and working at a computer.  In a physical examination section of that report, the examiner stated that the Veteran had retinopathy of both eyes and that this was a complication of his diabetes.  

However, he underwent a separate eye examination at that time.  The examiner provided a diagnosis of latent hyperopia both eyes, that she suspected an amblyopic component and that there was no retinopathy on that examination.  

These examination reports are inconsistent and inadequate.  If the only problem was the inconsistency of a retinopathy diagnosis in the report of the general medical examination and the finding of no retinopathy in the report from the separate eye examination, the Board could consider the relative expertise of the two examiners and perhaps draw a conclusion as to whether the Veteran has a vision or eye disability due to or aggravated by his diabetes mellitus.  This, however, is not the only problem with these examinations.  Although the separate eye examination report states that the has no retinopathy, the examiner did diagnose a vision condition but failed to provide any explanation as to whether that condition was caused or aggravated by his diabetes mellitus.  

VA regulation provides that refractive error of the eye is not a disease or injury within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  A preceding part of that sentence refers to congenital or developmental defects.  Id.  Although the eye examiner referred to hyperopia in the January 2006 report, her additional comments provide a diagnosis that would require the Board to rely on its own medical opinion as to whether this was or was not due to his diabetes mellitus.  The Board is not permitted to do so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  A remand is necessary so that VA can provide the Veteran with an adequate examination and obtain an adequate expert opinion as to this issue.  

C.  	Evaluation higher than 10 percent for degenerative disc disease of the lumbar 	spine beginning on March 16, 2010

During the July 2012 hearing the Veteran testified that the severity of disability due to his degenerative disc disease of the lumbosacral spine had increased since he was last examined in March 2010.  T. at 3.  He specifically stated that he has a lot of spasms, a fact that could result in a higher rating.  Id.  Based on that testimony, the Board concludes that a remand is necessary to provide the Veteran with an examination to assess his current level of disability due to his degenerative disc disease of the lumbosacral spine.  See 38 C.F.R. §§ 3.327(a) (2012) (reexamination required if evidence indicates material worsening since last examination).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide either the records of treatment of his sinusitis by a non-VA practitioner, or provide the necessary information and authorizations for VA to request his records from the non-VA practitioner.  Associate any obtained records with the claims file.  If attempts are made to obtain any such records and are not successful, associate documentation and responses, if any, of such attempts.  

2.  Obtain any existing records of VA treatment or examination of the Veteran through the North Florida / South Georgia Veterans Health System for the period after February 2010, and associate such records with the claims file.  If no records are obtained, associate a negative response with the claims file.  

3.  After ensuring that all available relevant treatment records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any sinusitis.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner must identify any and all disorders of the Veteran's sinuses.  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any sinusitis present at any time since July 1, 2006 had onset during his active service or was caused by his active service.  

The examiner must provide a rationale for any opinion rendered.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

4.  After ensuring that all available relevant treatment records are associated with the claims file, schedule the Veteran for a VA eye examination.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  As to all opinions requested in the directives below, the examiner must provide a rationale for any opinion rendered.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The examiner must accomplish the following:  

(a)  Identify any vision or eye disorder that has been present at any time since July 1, 2006.  If the examiner does not diagnose retinopathy, the examiner must explain why he or she has found that the Veteran has not had retinopathy and must reconcile such finding with the January 2006 general medical examination report.  The examiner must state whether any identified disorder is refractive error of the eye.  

(b)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified vision or eye disorder was caused by the Veteran's diabetes mellitus.  The examiner must specifically address whether it is at least as likely as not that the hyperopia diagnosed by "J.H." pursuant to the January 9, 2006 eye examination was caused by the Veteran's diabetes mellitus.  

(c)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified vision or eye disorder was worsened beyond its natural progression by the Veteran's diabetes mellitus.  The examiner must specifically address whether it is at least as likely as not that the hyperopia diagnosed by "J.H." in the January 9, 2006 eye examination was worsened by the Veteran's diabetes mellitus.  

(d)  For any identified vision or eye disorder that is not refractive error of the eye, the examiner must provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder or disorders had onset during the Veteran's active service or were caused by his active service.  

5.  After ensuring that all available records are associated with the claims file, schedule the Veteran for a VA examination of his lumbosacral spine.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

Any testing deemed necessary must be performed.  All pertinent pathology found on examination must be noted in the report of the evaluation. 

Tests of joint motion against varying resistance must be performed.  Any limitation of motion must be recorded.  The extent of any incoordination, weakened movement, and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement, and excess fatigability must be assessed in terms of additional degrees of limitation of motion.  If this is not feasible, the examiner should so state. 

The examiner must express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups. 

The examiner must address whether the Veteran has any objective neurological abnormalities associated with his degenerative disc disease of the lumbosacral spine, and, if so identify such abnormalities and their severity.  

The examiner must provide findings as to whether the Veteran's degenerative disc disease of the lumbosacral spine has resulted in any physician prescribed bed rest, and if so, the number of days of such physician prescribed bed rest and must include an explanation as to how the examiner arrived at such findings.   

The examiner must provide a rationale for any opinion rendered.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

6.  Then readjudicate the issues that are the subject of this Remand.  If any benefit sought is not allowed, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


